Per Curiam.
The defendant appeals his conviction, after a jury trial, of violation of the state dependency producing drug law; General Statutes § 21a-278 (b); and claims that the trial court committed reversible error denying his motion to suppress illegally seized evidence.
Our review of the record and briefs, in light of our holdings in State v. Oliver, 17 Conn. App. 108, 550 A.2d 316 (1988); State v. Rodriguez, 14 Conn. App. 574, 542 A.2d 342 (1988); and State v. Williamson, 10 Conn. App. 532, 524 A.2d 655, cert. denied, 204 Conn. 801, 525 A.2d 965 (1987); clearly indicates that the defendant’s averment of error is without merit.
There is no error.